Exhibit 10.1

 

 

[gm1shrd3euzg000001.jpg]

 

 

 

 

TRIUMPH GROUP, INC.

AMENDED AND RESTATED

2018 EQUITY INCENTIVE PLAN

 

(Effective July 16, 2020)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

1.

Purpose of the Plan

 

2

2.

Definitions

 

2

3.

Shares Subject to the Plan

 

4

4.

Administration of the Plan

 

5

5.

Eligibility

 

6

6.

Term of Plan

 

6

7.

Term of Awards

 

6

8.

Options

 

6

9.

Stock Awards

 

8

10.

RSU Awards

 

8

11.

Performance-Based Awards

 

8

12.

Compliance with Conditions

 

9

13.

Impact of Termination of Employment Events

 

9

14.

Withholding

 

11

15.

Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset Sale;
Change in Control

 

11

16.

Amendment and Termination of the Plan

 

12

17.

Non-Transferability of Awards

 

12

18.

Designation of Beneficiary

 

13

19.

No Right to Awards or to Employment

 

13

20.

Clawback

 

13

21.

No Section 83(b) Election

 

13

22.

Legal Compliance

 

13

23.

Inability to Obtain Authority

 

13

24.

Reservation of Shares

 

13

25.

Notice

 

14

26.

Governing Law; Interpretation of Plan and Awards

 

14

27.

Limitation on Liability

 

14

 




 

 

--------------------------------------------------------------------------------

 

TRIUMPH GROUP, INC.
AMENDED AND RESTATED

2018 EQUITY INCENTIVE PLAN

1.Purpose of the Plan.

The purpose of the Plan is to encourage ownership in the Company by officers and
other key personnel whose long-term employment is considered essential to the
Company’s continued progress and, thereby, encourage recipients to act in the
stockholders’ interest and share in the Company’s success.  

2.Definitions.

As used herein, the following definitions shall apply:

(a)“Affiliate” means any entity that is, directly or indirectly, controlled by,
under common control with or controlling the Company or any entity in which the
Company has a significant ownership interest as determined by the Committee.

(b)“Automatic Exercise Date” shall mean, with respect to an Option, the last
business day of the applicable term that was established by the Committee for
such Option (e.g., the last business day prior to the tenth anniversary of the
date of grant of such Option if the Option initially had a ten-year term);
provided that with respect to an Option that has been amended pursuant to this
Plan so as to alter the term, “Automatic Exercise Date” shall mean the last
business day of the term that was established by the Committee for such Option
as amended.

(c)“Award” means a Stock Award, RSU, PSU or Option granted in accordance with
the terms of the Plan.

(d)“Award Agreement” means a Stock Award Agreement, an RSU Award Agreement, a
PSU Award Agreement or an Option Agreement, which may be in written or
electronic format, in such form and with such terms as may be specified by the
Committee, evidencing the terms and conditions of an individual Award.  Each
Award Agreement is subject to the terms and conditions of the Plan.

(e)“Awardee” means an Employee of the Company or any Subsidiary or Affiliate who
has been granted an Award under the Plan.

(f)“Board” means the Board of Directors of the Company.

(g)“Cause” has the meaning set forth in the Awardee’s employment or similar
agreement with the Employer or any severance or similar agreement or plan, or,
if no such agreement or plan is in effect, means (i) the willful and continued
failure by the Awardee (other than any such failure resulting from the Awardee’s
incapacity due to physical or mental illness) to perform substantially the
duties and responsibilities of the Awardee’s position with the Employer; (ii)
the conviction of the Awardee by a court of competent jurisdiction or a plea of
nolo contendere for felony criminal conduct or a crime involving moral
turpitude; or (iii) the willful engaging by the Awardee in fraud or dishonesty
which is demonstrably and materially injurious to the Company or its reputation,
monetarily or otherwise.  No act, or failure to act, on the Awardee’s part shall
be deemed “willful” unless committed or omitted by the Awardee in bad faith and
without reasonable belief that the Awardee’s act or failure to act was in, or
not opposed to, the best interest of the Company.  It is also expressly
understood that the Awardee’s attention to matters not directly related to the
business of the Employer shall not provide a basis for termination for Cause so
long as the Board has approved the Awardee’s engagement in such activities.

(h)“Change in Control” means any of the following:

(i)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or Affiliate or (iv) any acquisition
pursuant to a transaction that complies with (iii)(A), (iii)(B) and (iii)(C) of
this definition;

2

 

--------------------------------------------------------------------------------

 

(ii)Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs in connection with or as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors;

(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

(iv)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(i)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(j)“Committee” means the Compensation and Management Development Committee of
the Board.

(k)“Common Stock” means the common stock of the Company.  The term “Company”
shall include a corporation succeeding to the business of Triumph Group, Inc. by
merger, consolidation or liquidation or purchase of assets or stock or similar
transaction.

(l)“Company” means Triumph Group, Inc., a Delaware corporation, or its
successor.

(m)“Disability” means that the Awardee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6)  months; provided, however, for
purposes of determining the term of an Incentive Stock Option pursuant to
Section 8 of the Plan, the term Disability shall have the meaning ascribed to it
under Code Section 22(e)(3).  Whether an individual has a Disability shall be
confirmed by the Committee.  Except in situations where the Committee is
determining Disability for purposes of the term of an Incentive Stock Option
pursuant to Section 8, the Committee may rely on any determination that an
Awardee is disabled for purposes of benefits under any long-term disability plan
maintained by the Company or any Subsidiary or Affiliate in which an Awardee
participates.

(n)“Employee” means a regular, active employee of the Company or any Subsidiary
or Affiliate.

(o)“Employer” means the Company or any Subsidiary or Affiliate, as applicable.

(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(q)“Fair Market Value” means, with respect to a Share, unless the Committee
determines otherwise, the closing price of a Share in New York Stock Exchange
Composite Transaction on the relevant date, or if no sale shall have made on
such exchange on that date, the closing price of a Share in New York Stock
Exchange Composite Transaction on the last preceding day on which there was a
sale.

(r)“Grant Date” means the date as of which an Award is granted.

3

 

--------------------------------------------------------------------------------

 

(s)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Code Section 422 and the regulations
promulgated thereunder.

(t)“Nonstatutory Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.

(u)“Option” means a right granted under Section 8 to purchase a number of Shares
at such exercise price, at such times, and on such other terms and conditions as
are specified in the agreement or other documents evidencing the Award (the
“Option Agreement”).  Both Options intended to qualify as Incentive Stock
Options and Nonstatutory Stock Options may be granted under the Plan.

(v)“Participant” means the Awardee or any person (including any estate) to whom
an Award has been assigned or transferred as permitted hereunder.

(w)“Performance Goals” means financial or operating, stock performance-related
or individually-based goals established for an Award by the Committee, or,
pursuant to delegated authority, by a delegate.

(x)“Performance Period” means the period established by the Committee for an
Award for which Performance Goals are established.  

(y)“Plan” means this Triumph Group, Inc. Amended and Restated 2018 Equity
Incentive Plan, as amended from time to time.

(z)“PSUs” or “Performance Share Units” means RSUs awarded under Section 10 of
the Plan with Performance Goals and a Performance Period determined for such
Award, and with such other terms and conditions as are specified in the
agreement or other documents evidencing the Award (the “PSU Award Agreement”).

(aa)“Repriced” means (i) any transaction performed with the intent or effect of
(A) reducing the exercise price of any outstanding Option, (B) cancelling or
exchanging outstanding Options in exchange for cash, other Awards or replacement
Options, including through a tender offer process, with exercise prices that are
less than the exercise price of the cancelled or exchanged Options, or (C) any
similar share exchange transaction involving outstanding Awards; or (ii) any
transaction defined as repricing under the New York Stock Exchange rules for
listed companies.  

(bb)[Reserved]

(cc)“RSU” means a restricted stock unit as set forth in Section 10 of the Plan.

(dd)“RSU Award” means an Award of RSUs in accordance with Section 10 of the Plan
on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “RSU Award Agreement”).  

(ee)“Share” means a share of Common Stock, as adjusted, if applicable, in
accordance with Section 15 of the Plan.

(ff)“Stock Award” means an award or issuance of Shares made under Section 9 of
the Plan on such terms and conditions as are specified in the agreement or other
documents evidencing the Award (the “Stock Award Agreement”).

(gg)“Subsidiary” means any company (other than the Company) in an unbroken chain
of companies beginning with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.

(hh)“Termination of Employment” means, with respect to any Employee, the
Employee’s ceasing to be an Employee; provided, however, that for Incentive
Stock Option purposes, Termination of Employment will occur when the Awardee
ceases to be an employee (as determined in accordance with Code Section 3401(c)
and the regulations promulgated thereunder) of the Company or one of its
Subsidiaries; and provided further that for any Award subject to Section 409A,
Termination of Employment means a separation from service within the meaning of
Section 409A.  The Committee shall determine whether any corporate transaction,
such as a sale or spin-off of a division or business unit, or a joint venture,
shall be deemed to result in a Termination of Employment.

3.Shares Subject to the Plan.

(a)Aggregate Limits.  Subject to Section 15(a), the aggregate number of Shares
subject to Awards granted under the Plan is 3,520,000 Shares.  Any Shares
subject to Awards that are cancelled, expire or are forfeited, or are the
subject of Awards settled in cash without the issuance of any Shares, shall be
available for re-grant under the Plan.  Notwithstanding anything to the contrary
contained herein, Shares subject to an Award under the Plan shall not again be
made available for issuance or delivery under the Plan if such Shares are (i)
Shares tendered or withheld in payment of the Option exercise price, or (ii)
Shares delivered to or withheld by the Company

4

 

--------------------------------------------------------------------------------

 

to satisfy any tax withholding obligation authorized by the Committee.  Shares
issued in payment of any Award may either be authorized and unissued Shares or
treasury Shares. Any cash tendered to pay any exercise price  or to meet tax
withholding obligations will not be used by the Company to purchase additional
Shares on the open market for use under this Plan.

(b)Code Sections 422 and 409A.  Subject to Section 15(a), the aggregate number
of Shares that may be subject to all Incentive Stock Options granted under the
Plan is 3,520,000 Shares.  Notwithstanding anything to the contrary in the Plan,
the limitations set forth in this Section 3(b) shall be subject to adjustment
under Section 15(a) only to the extent that such adjustment will not affect the
ability to grant or constitute a “modification” in the case of Incentive Stock
Options as defined in Code Section 424, or in the case of Nonstatutory Stock
Options, constitute a “modification” within the meaning of Code Section 409A.  

(c)Award Vesting Limitations.  Notwithstanding anything to the contrary in this
Plan, but subject to Section 15 of the Plan, Awards granted under the Plan shall
vest no earlier than the first anniversary of the applicable date of grant;
provided, however, that notwithstanding the foregoing, Awards that result in the
issuance of up to five percent (5%) of the Shares of Common Stock available
pursuant to Section 3(a) may be granted to any one or more Participants without
respect to such minimum vesting provisions.  

4.Administration of the Plan.

(a)Procedure.

(i)Administrator.  The Plan shall be administered by the Committee.

(ii)Delegation of Authority for the Day-to-Day Administration of the
Plan.  Except to the extent prohibited by applicable law (including applicable
stock exchange rules), the Committee may delegate to one or more individuals the
day-to-day administration of the Plan and any of the functions assigned to it in
the Plan. Such delegation may be revoked at any time.

(b)Powers of the Committee.  Subject to the other provisions of the Plan, the
Committee shall have the authority, in its discretion:

(i)to select the Employees to whom Awards are to be granted hereunder;

(ii)to determine the number of Shares to be covered by each Award granted
hereunder;

(iii)to determine the type of Award to be granted to the selected Employees;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder;

(vi)to correct administrative errors;

(vii)to construe and interpret the terms of the Plan and Awards granted under
the Plan;

(viii)to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of applicable laws and
procedures;

(ix)to prescribe, amend and rescind rules and regulations relating to the Plan;

(x)to modify or amend each Award, including, but not limited to, the
acceleration of vesting or exercisability; provided, however, that any such
amendment is subject to Section 15 and may not impair any outstanding Award
unless agreed to in writing by the Participant;

(xi)to allow Participants to satisfy withholding tax amounts by electing (in
such form and under such conditions as the Committee may provide) to have the
Company withhold from the Shares to be issued upon exercise of a Nonstatutory
Stock Option or vesting or lapse of forfeiture of a Stock Award or RSU Award,
that number of Shares having a Fair Market Value equal to the maximum that can
be withheld in the applicable jurisdiction;

(xii)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

(xiii)to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award,

5

 

--------------------------------------------------------------------------------

 

including without limitation:  (A) restrictions under an insider trading policy;
and (B) restrictions as to the use of a specified brokerage firm for such
resales or other transfers;

(xiv)to determine the duration and purpose of leaves of absences which may be
granted to an Awardee without constituting a Termination of Employment for
purposes of the Plan, subject to the applicable requirements of Code Section
409A; and

(xv)to determine, in its discretion, whether to settle Awards in cash, in
Shares, or in some combination; and

(xvi)to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

(c)Effect of Committee’s Decision.  All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder,
shall be final and binding on all Participants.  The Committee shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

5.Eligibility.

Awards may be granted only to Employees.

6.Term of Plan.

The Plan became effective upon its approval by the Board on May 28, 2020,
subject to approval of the Plan by the stockholders of the Company at the 2020
Annual Meeting of stockholders to be held on July 16, 2020.  The Plan shall
continue in effect for a term of ten (10) years from the effective date of the
Plan, unless an amendment to extend the term is approved by stockholders of the
Company under Section 16.  

7.Term of Awards.

The term of each Award shall be determined by the Committee and stated in the
Award Agreement. In the case of an Option, the term shall be no longer than ten
(10) years from the Grant Date; provided, however, that if an Awardee owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Awardee, the term of the
Incentive Stock Option shall be (to the extent required by the Code at the time
of the grant) no more than five years from the date of grant.  

8.Options.

(a)General.  Each Option shall be evidenced by an Option Agreement, the terms
and conditions of which are consistent with the following:

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the Grant Date.  If an Awardee owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Awardee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted.

(ii)No Option Repricings.  Other than in connection with a change in the
Company’s capitalization (as described in Section 15(a)), the exercise price of
an Option may not be Repriced without stockholder approval.

(iii)Vesting Period, Performance Goals and Exercise Dates.  Options granted
under the Plan shall vest and be exercisable at such time, subject to
achievement of designated Performance Goals and/or in such installments during
the period prior to the expiration of the Option’s term as determined by the
Committee and set forth in the Option Agreement.  The minimum vesting schedule
for Options shall be one year from the date of grant.  

(iv)Form of Consideration.  The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment, either
through the terms of the Option Agreement or at the time of exercise of an
Option. Acceptable forms of consideration may include:

6

 

--------------------------------------------------------------------------------

 

(1)cash;

(2)check or wire transfer (denominated in U.S. Dollars);

(3)subject to any conditions or limitations established by the Committee, Shares
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised and/or
applicable withholding taxes arising as a result of such exercise in accordance
with Section 14;

(4)consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Committee;

(5)such other consideration and method of payment for the issuance of Shares to
the extent permitted by applicable law; or

(6)any combination of the foregoing methods of payment.

(b)Option Limitations/Terms.

(i)Eligibility for Incentive Stock Options.  Only employees (as determined in
accordance with Code Section 3401(c) and the regulations promulgated thereunder)
of the Company or any of its Subsidiaries may be granted Incentive Stock
Options.

(ii)$100,000 Limitation for Incentive Stock Options.  Notwithstanding the
designation “Incentive Stock Option” in an Option Agreement, if and to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Awardee during
any calendar year (under all plans of the Company and any of its Subsidiaries)
exceeds $100,000, such Options shall be treated as Nonstatutory Stock
Options.  For purposes of this Section 8(b), Incentive Stock Options shall be
taken into account in the order in which they were granted.  The Fair Market
Value of the Shares shall be determined as of the Grant Date.

(c)Effect of Termination of Employment on Options.

(i)General.  Upon an Awardee’s Termination of Employment other than as a result
of circumstances described in Section 13, any outstanding vested Option granted
to such Awardee, to the extent not theretofore exercised, shall terminate ninety
(90) days after the date of the Awardee’s Termination of Employment.  Subject to
Section 15(c), any unvested Options terminate upon an Awardee’s Termination of
Employment.  

(ii)Specific Termination Events.  The impact of specific termination events set
forth in Section 13 shall apply to Options.  

(d)Exercise of an Option.  

(i)Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Committee and set forth in the Option Agreement.

(ii)An Option shall be deemed exercised when the Company receives (A) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes.

(iii)Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse.  Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to an Option.  

(iv)An Option may not be exercised for a fraction of a Share.

(e)Expiration of Option Term: Automatic Exercise of In-The-Money Options. Unless
otherwise determined by the Committee (in an Award Agreement or otherwise) or as
otherwise directed in writing to the Company by a Participant holding an Option,
each Option outstanding on the Automatic Exercise Date with an exercise price
per share that is less than the Fair Market Value per share of Common Stock as
of such date shall automatically and without further action by the Participant
or the Company be exercised on the Automatic Exercise Date. Payment of the
exercise price of any such Option and related tax obligations shall be “net
settled” to the maximum extent permitted by applicable law.  Unless otherwise
determined by the Committee, this Section 8(e) shall not apply to an Option if
the Participant incurs a Termination of Employment on or before the Automatic
Exercise Date. For the avoidance of doubt, no

7

 

--------------------------------------------------------------------------------

 

Option with an exercise price per share that is equal to or greater than the
Fair Market Value per share of Common Stock on the Automatic Exercise Date shall
be exercised pursuant to this Section 8(e).

9.Stock Awards.  

Each Stock Award shall be evidenced by a Stock Award Agreement, the terms and
conditions of which are consistent with the following:

(a)Restrictions and Performance Goals.  Stock Awards shall be earned, and
forfeiture restrictions shall lapse, at such time, in such installments, and/or
subject to such Performance Goal(s) as established under Section 11 and with
such Performance Period as determined by the Committee or, if applicable, a
delegate of the Committee.  The minimum restricted period or Performance Period
for a Stock Award shall be one year from the date of grant.

(b)Forfeiture.  Upon the Awardee’s Termination of Employment (other than as
provided below in Section 13), the Shares subject to a Stock Award that have not
been earned or vested pursuant to the Stock Award Agreement shall be
forfeited.  

(c)Rights as a Stockholder.  The Awardee shall be a stockholder (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) upon the grant of the Stock Award; provided,
however, such rights are forfeited if the Shares subject to the Stock Award are
forfeited, and no certificate representing ownership of the Shares shall be
issued to the Awardee until such lapse of forfeiture occurs.  

(d)Dividends.  Dividends that are declared and paid on the outstanding shares of
Common Stock during any period for which forfeiture restrictions apply to a
Stock Award shall not be paid at the time dividends are paid to stockholders,
but shall be accrued, without interest, and paid out when such forfeiture
restrictions lapse; provided, that any accrued dividends are forfeited to the
extent the underlying shares under the Award are forfeited.  

10.RSU Awards.  

The terms and conditions of a grant of a RSU Award shall be reflected in a RSU
Award Agreement.  RSUs shall be earned, and forfeiture restrictions shall lapse,
at such time, in such installments, and/or subject to such Performance Goal(s)
and with such Performance Period as determined by the Committee or, if
applicable, a delegate of the Committee.  No Shares shall be issued at the time
a RSU Award is granted, and the Company will not be required to set aside a fund
for the payment of any such RSU Award.  A Participant shall have no voting or
dividend rights with respect to any RSUs granted hereunder until the Shares, if
any, underlying the RSU Award are earned and issued.

(a)Restrictions.  A RSU Award shall be subject to (i) forfeiture until the
expiration of the restricted period established by the Committee, and/or, for a
PSU Award, satisfaction of any applicable Performance Goals as established under
Section 11 during a designated Performance Period, to the extent provided in the
applicable PSU Award Agreement, and to the extent such RSUs or PSUs are
forfeited, all rights of the Awardee to such RSUs or PSUs shall terminate
without further obligation on the part of the Company, and (ii) such other terms
and conditions as may be set forth in the applicable RSU Award Agreement or PSU
Award Agreement.  The minimum restricted period or Performance Period  for RSU
Awards shall be one year from the date of grant.

(b)Settlement of Restricted Stock Units

 

 

and Performance Share Units.  Upon the expiration of the restricted period with
respect to any outstanding RSUs, and satisfaction of the applicable Performance
Goals for the Performance Period for any outstanding PSUs, the Company shall
deliver to the Awardee, or his or her beneficiary, without charge, one Share for
each such outstanding RSU for which forfeiture restrictions have lapsed, or for
each outstanding PSU which has been earned; provided, however, that, if
explicitly provided in the applicable RSU Award Agreement or PSU Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Shares in lieu of delivering only Shares for such RSUs or
PSUs.  If a cash payment is made in lieu of delivering Shares, the amount of
such payment shall be equal to the Fair Market Value of the Shares as of the
date on which the restricted period lapsed with respect to such RSUs, or the
date on which the Committee or, if applicable, a delegate of the Committee,
determines that the applicable Performance Goals have been met for PSUs.

(c)Dividend Equivalents.  Unless set forth in an Award Agreement, no dividend
equivalents will be paid on any RSU Award or PSU Award.  Dividend equivalents,
if added in an Award Agreement, shall only be paid to the extent the RSU Award
or PSU Award is earned and paid.

11.Performance-Based Awards.

The Committee will establish, in writing, the Performance Goals and the
Performance Period for each applicable Award; provided, however, that where the
determination of the Performance Goals and Performance Period for any Award for
which the Committee has delegated authority under Section 4(a), the authority to
establish Performance Goals and a Performance Period is also delegated.  Such
Performance Goals may vary by Awardee and by Award.  The Committee, in its
discretion, may adjust or modify the calculation of Performance Goals to prevent
dilution or enlargement of the rights of Awardees.  

8

 

--------------------------------------------------------------------------------

 

12.Compliance with Conditions.

The Committee has the authority, which may be delegated to the extent permitted
by applicable law, to set forth conditions and requirements, including, without
limitation, restrictive covenants, in any Award Agreement.  Any failure to
comply with such conditions or requirements, either during the employment period
or after Termination of Employment, as applicable, may subject the Award to
forfeiture, or to any applicable clawback policy.  

13.Impact of Termination of Employment Events.

The following Termination of Employment events shall have the following
consequences for outstanding Awards.

(a)Disability of an Awardee.

(i)Options.  Subject to Section 13(g), upon an Awardee’s Termination of
Employment as a result of the Awardee’s Disability, all outstanding vested and
exercisable Options granted to such Awardee shall remain exercisable for one
year after Termination of Employment as a result of a Disability; provided, that
the Option will expire at the expiration of the stated term if earlier.  

(ii)Stock Awards, RSU Awards and PSU Awards.  If an Awardee’s Termination of
Employment is due to the Awardee’s Disability:

(1)all outstanding and unvested Stock Awards and RSU Awards not described in
subsection (a)(ii)(2) that would have vested prior to the first anniversary of
the date of Termination of Employment will accelerate, all forfeiture
restrictions will lapse, and the Shares will be issued no later than 60 days
after the termination date; provided, that to the extent necessary to prevent
the imposition of taxes or penalties under Section 409A of the Code, such payout
shall be made on the date(s) the Awards would have been paid absent the
Termination of Employment; and

(2)subject to Section 15(c), all outstanding Stock Awards and RSU Awards that
are conditioned upon achievement of one or more Performance Goals and granted to
such Awardee shall vest pro-rated at target based on the service completed
during the applicable performance period and be paid in a lump sum no later than
60 days after the termination date; provided, that to the extent necessary to
prevent the imposition of taxes or penalties under Section 409A of the Code,
such payout shall be made on the date(s) the Awards would have been paid absent
the Termination of Employment.

(b)Death of Awardee.  

(i)Options.  Upon an Awardee’s Termination of Employment as a result of the
Awardee’s death, all outstanding vested and exercisable Options granted to such
Awardee shall remain exercisable for one year after Termination of Employment as
a result of a death; provided, that the Option will expire at the expiration of
the stated term if earlier.  If an Option is held by the Awardee when he or she
dies, the Option may be exercised by the beneficiary designated by the Awardee,
the executor or administrator of the Awardee’s estate or, if none, by the
person(s) entitled to exercise the Option under the Awardee’s will or the laws
of descent or distribution.  

(ii)Stock Awards, RSU Awards and PSU Awards.  Any outstanding Stock Awards, RSU
Awards and PSU Awards shall be forfeited upon the death of the Awardee.  

(c)[Reserved]

(d)Voluntary Severance Incentive Program.  Upon an Awardee’s Termination of
Employment as a result of participation in a voluntary severance incentive
program of the Company or a Subsidiary approved by the Board or a committee of
the Board, the Board or the Committee shall take action to:

(i)vest all outstanding Options granted to the Awardee, with such vested Options
remaining exercisable until the expiration of the stated term of the Option; and

(ii)vest and lapse all forfeiture restrictions on all outstanding time-based
Stock Awards and RSU Awards granted to such Awardee and provide that all such
Awards shall be settled as soon as practicable following such Termination of
Employment, but in no event later than 60 days after the termination date;
provided, that to the extent necessary to prevent the imposition of taxes or
penalties under Section 409A of the Code, such payout shall be made on the
date(s) the Awards would have been paid absent the Termination of Employment;
and

(iii)vest all outstanding PSU Awards, pro-rated at target based on the service
completed during the applicable Performance Period, and provide that all such
Awards shall be settled as soon as practicable following such Termination of
Employment, but in no event later than 60 days after the termination date;
provided, that to the extent necessary to prevent the imposition of taxes or
penalties under Section 409A of the Code, such payout shall be made on the
date(s) the Awards would have been paid absent the Termination of Employment.

9

 

--------------------------------------------------------------------------------

 

(e)Divestiture.  If an Awardee will cease to be an Employee because of a
divestiture by the Company (the determination of whether a divestiture will
occur shall be made by the Committee in its sole discretion), prior to such
Termination of Employment, the Committee may, in its sole discretion,:

(i)fully vest some or all of the outstanding Options granted to the Awardee, and
such Options shall remain exercisable until the expiration of the stated term of
the Option; and  

(ii)accelerate the vesting of and lapse of forfeiture restrictions on all or a
portion of any outstanding time-based Stock Awards or RSU Awards granted to such
Awardee, and provide that such Awards shall be settled as soon as practicable
following such Termination of Employment, but in no event later than 60 days
after the termination date; provided, that to the extent necessary to prevent
the imposition of taxes or penalties under Section 409A of the Code, such payout
shall be made on the date(s) the Awards would have been paid absent the
Termination of Employment; and

(iii)vest all or a portion of any outstanding PSU Awards, pro-rated at target
based on the service completed during the applicable Performance Period, and
provide that all such Awards shall be settled as soon as practicable following
such Termination of Employment, but in no event later than 60 days after the
termination date; provided, that to the extent necessary to prevent the
imposition of taxes or penalties under Section 409A of the Code, such payout
shall be made on the date(s) the Awards would have been paid absent the
Termination of Employment.

(f)Work Force Restructuring or Similar Program.  If an Awardee will cease to be
an Employee because of a work force restructuring or similar program (the
determination of whether a work force restructuring will occur shall be made by
the Committee in its sole discretion), prior to such Termination of Employment,
the Committee may, in its sole discretion:

(i)vest some or all of the outstanding Options granted to the Awardee, and such
Options shall remain exercisable until the expiration of the stated term of the
Option; and  

(ii)accelerate the vesting of, and lapse of forfeiture restrictions on, all or a
portion of any outstanding Stock Awards or RSU Awards granted to such Awardee,
and provide that all such RSU Awards shall be settled as soon as practicable
following such Termination of Employment, but in no event later than 60 days
after the termination date; provided, that to the extent necessary to prevent
the imposition of taxes or penalties under Section 409A of the Code, such payout
shall be made on the date(s) the Awards would have been paid absent the
Termination of Employment; and

(iii)vest all or a portion of any outstanding PSU Awards, pro-rated at target
based on the service completed during the applicable Performance Period, and
provide that all such Awards shall be settled as soon as practicable following
such Termination of Employment, but in no event later than 60 days after the
termination date; provided, that to the extent necessary to prevent the
imposition of taxes or penalties under Section 409A of the Code, such payout
shall be made on the date(s) the Awards would have been paid absent the
Termination of Employment.

(g)Post-Termination of Employment Restrictions.  The following provisions will
apply to the extended exercisability, vesting, or continuation of any Award
following a Termination of Employment:

(i)The Awardee shall not, without prior written authorization from the Company,
use in other than the business of the Company or any of its Subsidiaries or
Affiliates, any confidential information or material relating to the business of
the Company or its Subsidiaries or Affiliates, either during or after employment
with the Company or any of its Subsidiaries or Affiliates;

(ii)The Awardee shall disclose promptly and assign to the Company or one of its
Subsidiaries or Affiliates, as appropriate, all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Awardee during
employment by the Company or any of its Subsidiaries or Affiliates, relating in
any manner to the actual or anticipated business, research or development work
of the Company or any of its Subsidiaries or Affiliates and shall do anything
reasonably necessary to enable the Company or one of its Subsidiaries or
Affiliates, as appropriate, to secure a patent where appropriate in the United
States and in foreign countries; and

(iii)[Reserved]

(h)Options.  If the Participant does not exercise an Option within the
additional time specified in accordance with this Section 13, the Option (to the
extent not exercised) shall automatically terminate at the end of the extended
exercise period; provided, however, if applicable, the provisions of Section
8(e) shall apply.  

10

 

--------------------------------------------------------------------------------

 

14.Withholding.  

(a)Required Withholding. All Awards under the Plan shall be subject to
applicable federal (including FICA), state, local and foreign tax withholding
requirements. The Employer may require the Participant or other person receiving
or exercising an Award to pay to the Employer the amount of any federal, state,
local or foreign taxes that the Employer is required to withhold with respect to
such Award, or the Employer may deduct from other wages and compensation paid by
the Employer the amount of any withholding taxes due with respect to such
Award.  

(b)Authority to Withhold Shares. The Committee may authorize that the Company’s
tax withholding obligation with respect to any Award paid in Common Stock shall
be satisfied by having shares of Common Stock withheld at the time such Award
becomes taxable in an amount equal to the maximum tax withholding obligation in
compliance with applicable law. In addition, the Committee may allow
Participants to elect to have such authorized share withholding applied (or not)
to particular Awards.  The election must be in a form and manner prescribed by
the Company and may be subject to limits imposed by the Committee.

15.Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale; Change in Control.

(a)Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, (i) the number and kind of Shares covered by each
outstanding Award, (ii) the price per Share subject to each such outstanding
Award and (iii) the Share limitations set forth in Section 3, shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an
Award.  Any adjustments made under this Section 15(a) shall be made in a manner
which does not adversely affect the exemption provided pursuant to Rule 16b-3
under the Exchange Act.  

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, other than a dissolution or liquidation that is
defined as a Change of Control, the Committee shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Committee in its discretion may provide for an Option to be
fully vested and exercisable until ten (10) days prior to such transaction. In
addition, the Committee may provide that any restrictions on any Award shall
lapse prior to the transaction, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated.  To the extent it has
not been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.

(c)Change in Control.  The provisions of this Section 15(c) shall apply in the
case of a Change in Control.  If more specific terms are set forth in any
separate plan document or agreement between the Company and any Awardee, such
separate plan or agreement shall govern the treatment of Awards.  

(i)Awards Not Assumed or Substituted by the Surviving Entity.  Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the surviving entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (A) outstanding Options, Stock Awards and RSUs, and other Awards in
the nature of rights that may be exercised, shall become fully vested and
exercisable, (B) time-based vesting restrictions on outstanding Awards shall
lapse, and (C) the payout opportunities attainable under all of such Awardee’s
outstanding performance-based Awards shall be deemed to have been earned as of
the date of the Change in Control based upon an assumed achievement of all
relevant Performance Goals at the target level and, subject to Section 15(c)(iv)
and Section 22, there shall be a payout to the Awardee or his or her beneficiary
within 60 days following the date of the Change in Control; provided, that to
the extent necessary to prevent the imposition of taxes or penalties under
Section 409A of the Code, such payout shall be made on the date(s) the Awards
would have been paid absent the Change in Control; provided, further, that if
any other plan or agreement of the Company in place at the time of the Change in
Control provides for additional acceleration, the terms of such other plan or
agreement shall control.  To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.

(ii)Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, if within two years after the effective
date of the Change in Control, an Awardee’s employment is terminated without
Cause or (subject to the following sentence) the Awardee resigns for “good
reason” in connection with a Change in Control then (A) all of that Awardee’s
outstanding Options, Stock Awards, RSUs and other Awards in the nature of rights
that may be exercised shall become fully vested and exercisable, (B) all
time-based vesting restrictions on the Awardee’s outstanding Awards shall lapse,
and (C) the payout opportunities attainable under all of such Awardee’s
outstanding performance-based Awards shall be deemed to have been earned as of
the date of the employment termination based upon an assumed achievement of all
relevant Performance Goals at the target level and, subject to Section 15(c)(iv)
and Section 22, there shall be a payout to the Awardee or his or her beneficiary
within 60 days following the date of the employment termination; provided, that
to the extent necessary to prevent the imposition of taxes or penalties under
Section 409A of the Code, such payout shall be made on the date(s) the

11

 

--------------------------------------------------------------------------------

 

Awards would have been paid absent the employment termination; provided,
further, that if any other plan or agreement of the Company in place at the time
of the Change in Control provides for additional acceleration, the terms of such
other plan or agreement shall control.  With regard to each Award, an Awardee
shall not be considered to have resigned for “good reason” unless either (1) the
Award Agreement includes a “good reason” termination right in connection with a
Change in Control or (2) the Awardee is or was, prior to the Change in Control,
party to an employment agreement or severance or similar agreement or plan with
the Company or a Subsidiary or Affiliate that includes provisions in which the
Awardee is permitted to resign for “good reason” in connection with a Change in
Control (as defined in such agreement or plan). To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.

(iii)Equitable Adjustments.  The Committee, in its sole discretion, may include
such further provisions and limitations in any Award, agreement or certificate,
as it may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(iv)Code Section 409A.  No action shall be taken under this Section 15(c) which
shall cause an Award to fail to be exempt from or comply with Code Section 409A.

(v)Consent.  Notwithstanding any other provision of the Plan or any Award
Agreement, the provisions of this Section 15(c) may not be terminated, amended,
or modified upon or after a Change of Control in a manner that would adversely
affect an Awardee’s rights with respect to an outstanding Award without the
prior written consent of the Awardee.

(vi)Assumption.  For purposes of this Section 15(c), an Award shall be
considered assumed or otherwise equitably converted or substituted if, following
the Change in Control, (x) the acquiring entity is principally traded on a
national United States-based stock exchange; and (y) the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that, if the Award related to shares, the
Award instead confers the right to receive common stock of the acquiring entity.

16.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Committee may amend, alter or discontinue the
Plan or any Award Agreement, but any such amendment shall be subject to approval
of the stockholders of the Company in the manner and to the extent required by
applicable law (including applicable stock exchange requirements). In addition,
without limiting the foregoing, unless approved by the stockholders of the
Company, no such amendment shall be made that would:

(i)materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 15;

(ii)reduce the minimum exercise price for Options granted under the Plan;

(iii)Reprice any outstanding Awards, other than in connection with a change in
the Company’s capitalization (as described in Section 15(a)); or

(iv)change the class of persons eligible to receive Awards under the Plan.

(b)Effect of Amendment or Termination.  No amendment, suspension or termination
of the Plan shall impair the rights of any Participant under an outstanding
Award, unless agreed to in a writing signed by the Participant and the
Company.  Termination of the Plan shall not affect the Committee’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

(c)Effect of the Plan on Other Arrangements.  Neither the adoption of the Plan
by the Board or the Committee nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or the Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of restricted stock, restricted stock units, stock options or other
incentive compensation awards otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

17.Non-Transferability of Awards.

Unless provided otherwise in an Award Agreement, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by beneficiary designation, will or by the laws of descent or distribution.

12

 

--------------------------------------------------------------------------------

 

18.Designation of Beneficiary.

(a)An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan.  To the extent that Awardee has completed a designation of beneficiary,
such beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
applicable law.

(b)Such designation of beneficiary may be changed by the Awardee at any time by
written notice in a form approved by the Committee.  In the event of the death
of an Awardee and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Awardee’s death, the Company shall allow
the executor or administrator of the estate of the Awardee to exercise the
Award, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may allow the spouse
or one of the dependents or relatives of the Awardee to exercise the Award to
the extent permissible under applicable law.

19.No Right to Awards or to Employment.

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Subsidiaries or Affiliates.  Further, the
Company and its Subsidiaries or Affiliates expressly reserve the right, at any
time, to dismiss any Employee or Awardee at any time without liability or any
claim under the Plan, except as provided herein or in any Award Agreement
entered into hereunder.

20.Clawback.

The Company shall have the right to recoup or “claw back” any payment made with
respect to an Award under the Plan to the extent necessary to comply with
applicable Federal securities laws or any Board- or Committee-approved plan or
policy.  

21.No Section 83(b) Election.  

No Awardee may make an election under Code Section 83(b) with respect to any
Stock Award or RSU Award granted hereunder.

22.Legal Compliance.

Shares shall not be issued pursuant to the exercise of an Award unless the
issuance and delivery of such Shares shall comply with applicable laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.  Without limiting the foregoing, the Plan is intended to comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Committee shall make a good faith effort to
interpret and administer the Plan in compliance therewith. Any payments
described in the Plan that are due within the “short-term deferral period” as
defined in Code Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. For purposes of Code Section 409A,
each installment payment provided under the Plan shall be treated as a separate
payment.  Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Code Section
409A, (a) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Awardee’s Termination of Employment shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier),
(b) amounts payable upon an Awardee’s Termination of Employment shall only be
payable if such termination constitutes a “separation from service” within the
meaning of Code Section 409A, and (c) except to the extent acceleration or
deferral is permitted by or complies with the requirements of Code Section 409A,
neither the time nor schedule of any payment or exercise of an Award will
accelerate or be deferred. Notwithstanding the foregoing, neither the Company
nor the Committee shall have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Participant under Code Section
409A and neither the Company nor the Committee will have any liability to any
Participant for such tax or penalty.

23.Inability to Obtain Authority.

To the extent the Company is unable to or the Committee deems it infeasible to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, the Company shall be relieved of any liability
with respect to the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.

24.Reservation of Shares.

The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

13

 

--------------------------------------------------------------------------------

 

25.Notice.

Any written notice to the Company required by any provisions of the Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

26.Governing Law; Interpretation of Plan and Awards.

(a)This Plan and all determinations made and actions taken pursuant hereto shall
be governed by the substantive laws, but not the choice of law rules, of the
State of Delaware.

(b)In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the provisions of the Plan or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.

(d)The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(e)All questions arising under the Plan or under any Award shall be decided by
the Committee in its total and absolute discretion.

27.Limitation on Liability.

The Company and any Subsidiary or Affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant, an Employee, an
Awardee or any other persons as to:

(a)The Non-Issuance of Shares.  The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b)Tax Consequences.  Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.

 

14

 